Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed April 18, 2022.
Claims 1-2 were canceled.
Claims 3-22 were added.
Claims 3-22 are currently pending and have been fully examined.

Drawings
Figs. 4-5 are objected to because they are considered to include new matter. MPEP 608.04(a) states, “In the examination of an application following amendment thereof, the examiner must be on the alert to detect new matter. 35 U.S.C. 132(a)  should be employed as a basis for objection to amendments to the abstract, specification, or drawings attempting to add new disclosure to that originally disclosed on filing.”

Specification
The amendment filed April 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The newly added paragraphs were not present in any form in the original disclosure, including references to drawings that were not part of the original disclosure, and amended paragraph number [0017] provides details that explain the drawing in Fig. 3 that were not readily apparent in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim(s) 1 and 6 objected to because of the following informalities:  
Claim 1 recites the limitation, “the similar health care profile feed to said learning AI system”. It should read, “the similar health care profile fed to said learning AI system”.
Claim 6 recites the limitation, “a distribution of objected and subjective health features…”. It should read, “a distribution of objective and subjective health features…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation, “evaluating, by the AI system, a health profile of the enrolled individual” in line 5. There is no support in the specification describing how this evaluation is performed or what is being evaluated about the patient data. Without some description regarding what the data is being evaluated for or how the data is evaluated, the disclosure does not reasonably convey to one having ordinary skill in the art that the inventor was in possession of the claimed invention at the effective filing date of this application.
Claims 4-13 all ultimately depend from claim 3 and inherit the defects of the claim. Therefore, claims 4-13 are also rejected under 112(a).
Claim 5 recites the limitation “forecasting, by the AI system using the graphical model, the socioeconomic development of the enrolled individual.” There is no description of what is considered to be the patient’s “socioeconomic development” or how that would be forecast by the system. Therefore, the disclosure does not reasonably convey to one having ordinary skill in the art that the inventor was in possession of the claimed invention at the effective filing date of this application. 
Claims 6-13 all directly or indirectly depend from claim 5 and inherit the defects of the claim. Therefore, claims 6-13 are all rejected under 112(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 each depend from claim 1. Claim 1 was canceled, so the claims cannot depend from claim 1. Claims 6-13 all depend from claim 5 either directly or indirectly, so they also all ultimately depend from the canceled claim 1. Therefore, claims 4-13 are all indefinite and rejected under 112(b). 
For the purposes of examination, claims 4 and 5 will be interpreted as depending from claim 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes (claims 3 and 14), which are recited as methods that perform the steps of: collecting, by the artificial intelligence (AI) system, health care data of an individual to determine whether the individual is acceptable for enrollment in a health maintenance program; evaluating, by the Al system, a health profile of the enrolled individual; receiving, by the Al system, information from the enrolled individual that identifies personal health goals to achieve during the enrollment; providing to the Al system symptoms and personal constraints of the enrolled individual; selecting, by the Al system, a health database of primary health indicators and environmental and intervention factors, the health database having sources including an incremental feature vector grouping system to identify a similar health care profile relative to the enrolled individual and a system to evaluate significance of interventions, and being coupled to a learning Al system; feeding, by said Al system, the collected health care data, the identified personal health goals of the enrolled individual and the similar health care profile into said learning Al system; identifying, by said learning Al system, health challenges and forecasting health outcomes of the enrolled individual, based on the collected health care data, the identified personal health goals, and the similar health care profile feed to said learning Al system; and generating, by said Al system, a personalized recommendation of intervention using a graphical model, comprising of states and transitions and annotations with feature vectors of health profiles and health interventions from the selected health database; whereby said Al system produces the recommendations of intervention for improving health of the enrolled individual based the enrolled individual doing the recommendation of intervention.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to a system to perform the process of identifying treatment recommendations for a patient, which is performed by the system evaluating a health profile of the patient, identifying health challenges and forecasting health outcomes of the enrolled individual, generating a personalized recommendation.
This is a system that is managing the behavior of individuals by providing instructions to be performed to improve the health of the patient.

Claim 14
	Claim 14 recites a similar abstract idea as claim 1, however, the claimed invention of claim 14 does not recite all of the limitations of claim 1. Claim 14 does still recite the limitations regarding generating a personalized recommendation of intervention for a user, which is still managing the behavior of individuals by providing instructions to improve the health of the patient by performing the process of identifying treatment recommendations for a patient.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of: collecting health care data of an individual to determine whether the individual is acceptable for enrollment in a health maintenance program, receiving information from the enrolled individual that identifies personal health goals to achieve during the enrollment, and feeding said collected health care data and said identified personal health goals into said selected artificial intelligence system are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps of: selecting a health database of primary health indicators and environmental and intervention factors; the health database having sources including an incremental feature vector grouping system and a system to evaluate significance of interventions; specifying the collected health care data be to determine whether the individual is acceptable for enrollment; the received information be from an enrolled individual and that it identifies personal health goals to achieve during the enrollment; the identifying health challenges and forecasting health outcomes being based on the collected healthcare data, the identified personal health goals, and the similar health care profile fed to the learning AI system; the graphical model comprising states and transitions and annotations with feature vectors of health profiles and health interventions from the selected health database; and the recommendations of intervention be for improving the health of the enrolled individual based on the enrolled individual doing the recommendation of intervention are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as generating a personalized intervention recommendation with said artificial intelligence system using a learning graphical system, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory, sending and receiving data over a network, electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the artificial intelligence system coupled to the healthcare database) are all generically recited components (see specification, par. [0005], [0012]; see also specification, par. [0003]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system that comprises a generic computer generating treatment recommendations. This is a system comprising at least one generic computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 4-13 are ultimately dependent from Claim(s) 3 and include all the limitations of Claim(s) 3. Therefore, claim(s) 3 recites the same abstract idea of certain methods of organizing human activity of claim 3.
Claim 4 recites additional limitations regarding a feedback loop from said individual for the constant improvement of the user's health maintenance recommendations. This feedback is describing receiving additional data from the user after the recommendation has been provided. This is describing mere data gathering that is to be used when performing subsequent iterations of the abstract idea, which is an insignificant extra-solution activity (see MPEP 2106.05(g), “Below are examples of activities that the courts have found to be insignificant extra-solution activity: Mere Data Gathering: … iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93” [emphasis removed]).
Claims 5-13 recite additional limitations regarding selecting by type and source the data to be manipulated because they all describe the type of data that is to be included in generating the prediction (the socioeconomic development data in claim 5) or the types of data that is to be included in the annotations in the graphical system (claims 6-13). Selecting by type and source the data to be manipulated is an example of insignificant extra-solution activity.
Claims 15-22 are ultimately dependent from Claim(s) 14 and include all the limitations of Claim(s) 14. Therefore, claim(s) 15-22 recite the same abstract idea of certain methods of organizing human activity of claim 14.
Claims 15-22 all recite limitations that are the same or substantially similar to the steps of the methods of claims 5 and 7-13, respectively. Therefore, claims 15-22 are rejected under 101 for the same reasons as claims 5 and 7-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronov (US PG Pub. 2013/0054264).

Claim 3
	Regarding claim 1, Baronov teaches
A method for making individual health maintenance recommendations of interventions comprising: 
Par. [0037], “The Patient Course block 202 represents the first component, which is modeled as a connected graph describing all possible patient states for any given patient population. Each of these patient states is represented by a node. Connections between nodes represent potential transitions between patient states which occur as the clinical course progresses. The links in the patient states graph are endowed with probabilities indicating the likelihood of each one-step transition. These probabilities, and respectively the patient's clinical course, may be affected by specific medical interventions, which may then be viewed as mechanisms for control. This evokes similarities between the described model and a Markov Decision Process.”
A Markov Decision Process is a type of artificial intelligence algorithm. Using a system that is similar to such a system would be an artificial intelligence system.
Par. [0032], “Treatment recommendations are treatment options that may be provided to a patient to improve, for example, the patient's health, quality of life, optimize the cost of care, and other resources, or any combination thereof.”
This statement is consistent with the description of the health maintenance system in par. [0005], which states, “The AI system for individual health maintenance produces recommendations for improving the individual's health.”
Collecting, by the artificial intelligence (AI) system, health care data of an individual to determine whether the individual is acceptable for enrollment in a health maintenance program 
Par. [0038], “The second component is a mathematical model of the patient's underlying physiology 204, referred to hereinafter as physiology model 204. It is assumed that each patient state or groups of patient states can have different mathematical models. The inputs to the physiology model 204 include medication effect site concentrations (i.e. similar to a pharmacodynamic model which abstracts the relationship between the effect site concentration and particular physiologic variables), ventilator settings, which include everything listed in reference to U in the definitions provided above, and other external stimuli. The outputs correspond to the physiologic variables, which in some embodiments, may include arterial blood pressure, systemic or pulmonary resistance, cardiac output, amongst others.”
The language “to determine whether the individual is acceptable for enrollment in a health maintenance program” is an intended use limitation. The claim also does not positively recite actually determining whether the patient is acceptable for enrollment in a health maintenance program. Therefore, the intended use “to determine whether the individual is acceptable or not” does not give life or meaning to the manipulative steps because it only positively recites collecting data. For that reason, the “to determine…” language will be given little to no patentable weight (see MPEP 2111.04).
It should be noted that if this limitation were to be given patentable weight, it could possibly be subject to a 112(b) rejection for reciting a term of degree without giving any direction as to how to determine it.
Evaluating, by the AI system, a health profile of the enrolled individual
Par. [0027]-[0030] describe evaluating the patient data to identify likely patient states and also possible patient states based on their data.
Receiving, by the AI system, information from the enrolled individuals that identifies personal health goals to achieve during the enrollment 
Par. [0015], “The technologies described herein provide for mathematical models of patient physiology to be merged with expert knowledge of the qualitative behavior of patients in different conditions and under different treatments. The resulting solution allows for the prediction of probable evolutions of the patient's clinical course given the available treatments, and for this information to be presented to physicians in an easily understandable clinical language with which they are comfortable. This also assures that all available information is accounted for by the physicians, independent of their level of training, thereby raising the level of care.”
Par. [0017], “Second, the technologies described herein enable the utility of these treatments to be quantified by calculating probable future clinical courses under the various available treatments. As a result, the technologies described herein can estimate the optimal treatment and either recommend it to the clinician or render the optimal treatment automatically via the use of infusion pumps, ventilators or any other peripheral medical devices.”
Par. [0032], “Treatment recommendations are treatment options that may be provided to a patient to improve, for example, the patient's health, quality of life, optimize the cost of care, and other resources, or any combination thereof.”
Improving patient health, improving patient quality of life, optimizing the cost of care, optimizing other resources, are all possible goals for the patient.
Par. [0034], “Upon determining the treatment options, the treatment options are then ranked based on the risks described above. The treatment recommendation module 140 may then present, via the output devices 160, the recommended treatment option along with other possible treatment options to the health care provider from which the health care provider can make an informed decision regarding the treatment plan. In some embodiments, the treatment recommendation module may also present additional information, including but not limited to possible complications associated with each treatment option, most likely recovery path and risks associated with the treatment plan. In one embodiment, the treatment recommendation module 140 may be configured to execute the recommended treatment option automatically.”
Automatically optimizing the treatment based on the identified outcomes and risks means that the system is selecting the treatment therapy based on how the patient prioritizes different variables, such as improved outcomes, reduced risk, or reduced cost. 
Providing to the AI system symptoms and personal constraints of the enrolled individual 
Par. [0026], “In an exemplary embodiment, the data reception module 132 may be configured to receive physiological data from the physiological sensors 104, treatment administration information from the treatment devices 106, medication administering information, and other patient related information, including information collected from the medical devices 104, treatment information from treatments 106, and any other information that may be deemed relevant to make informed decisions regarding the patient's condition and risks, and any combination thereof of the preceding elements. Treatment information may be defined as any information that is related to any treatment that is or has been rendered to a patient.”
Because Par. [0032] and [0034] both discuss optimizing the patient’s recommendations based on different outcomes and risks, it would at least suggest that patient-specific data relating to those outcomes and risks would be included in the “other information that may be deemed relevant to make informed decisions regarding the patient’s conditions and risks”.
Selecting, by the AI system, a health database of primary health indicators and environmental and intervention factors, 
Par. [0026], “In an exemplary embodiment, the data reception module 132 may be configured to receive physiological data from the physiological sensors 104, treatment administration information from the treatment devices 106, medication administering information, and other patient related information, including information collected from the medical devices 104, treatment information from treatments 106, and any other information that may be deemed relevant to make informed decisions regarding the patient's condition and risks, and any combination thereof of the preceding elements.”
Par. [0028], “In various embodiments, patient state determination module 136 may determine all possible patient states using one or more of the following: information gathered from reference materials, information provided by health care providers, physiological data of the patient, other patient-specific information, amongst others. The references materials may be stored in a database 150 or other storage device that is accessible to the medical care optimization application 130. These reference materials may include material synthesized from reference books, medical literature, surveys of experts, physician provided information, and any other material that may be used as a reference for providing medical care to patients.”
Par. [0035], “The data reception module may provide the information to the remaining modules as the data is received by the data reception module, and the remaining modules may utilize the updated data to perform the functionality associated with the respective modules. This includes updating the current patient state and the probabilities associated with the transitions from each patient state to every other possible patient state upon receiving the updated physiological variable data received.”
The data that is collected through the data reception module would be the health database.
The health database having sources including an incremental feature vector grouping system to identify a similar health care profile relative to the enrolled individual 
Par. [0021]-[0022] describe the use of vectors to represent the patient’s physiological variables and information about treatments to be applied to the patient.
Par. [0021], “The treatment applied to a patient can be described by an input vector U={b.sub.1,b.sub.2, . . . ,b.sub.k,d.sub.1,d.sub.2, . . . ,d.sub.1}, which contains effect site medication concentrations B={b.sub.1,b.sub.2, . . . , b.sub.k} (as a non-limiting example, for cardiac medications, the effect site may be the myocardium), and inputs from bedside medical devices D={d.sub.1,d.sub.2, . . . ,d.sub.i} (as a non-limiting example, ventilators, extracorporeal membrane oxygenation machine, heaters, dialysis machine, and others).”
Par. [0022], “It is assumed that the patient physiology is completely described by a vector of physiologic variables, .PHI.={.phi..sub.1,.phi..sub.2, . . . ,.phi..sub.m}, which can be directly measured or estimated from a combination of different physiologic sensors. For example, the physiologic variable Cardiac Output can be estimated by the Fick's equation by sensing mixed venous oxygenation, arterial oxygenation, and oxygen consumption.”
Par. [0028], “In some embodiments, the patient state determination module 136 may first identify a patient population that is similar to the patient. By doing so, the patient state determination module 136 may be able to use relevant historical data based on the identified patient population to determine the possible patient states.”
And a system to evaluate significance of interventions, and being coupled to a learning AI system 
Par. [0031]-[0034] describe using a constructed graphical model to model the hypothetical outcomes of treatments for a patient, identify possible risks to the patient, and to rank the treatment options and identify the optimal treatment based on the outcomes and the risks associated with each treatment option.
Par. [0037], “FIG. 2 illustrates a patient model workflow 200 in accordance with various embodiments of the present disclosure. There are three interacting mathematical models within this architecture. The Patient Course block 202 represents the first component, which is modeled as a connected graph describing all possible patient states for any given patient population. Each of these patient states is represented by a node. Connections between nodes represent potential transitions between patient states which occur as the clinical course progresses. The links in the patient states graph are endowed with probabilities indicating the likelihood of each one-step transition. These probabilities, and respectively the patient's clinical course, may be affected by specific medical interventions, which may then be viewed as mechanisms for control. This evokes similarities between the described model and a Markov Decision Process.”
Feeding, by said AI system, the collected health care data, the identified personal health goals of the enrolled individual and the similar health care profile into said learning AI system 
Par. [0028], “In some embodiments, the patient state determination module 136 may first identify a patient population that is similar to the patient. By doing so, the patient state determination module 136 may be able to use relevant historical data based on the identified patient population to determine the possible patient states.”
The patient population that is similar to the patient is the similar health care profile
Par. [0029], “The patient state determination module 136 is capable of also determining the patient state under which the patient is currently categorized, referred to herein as the current patient state. The current patient state of the patient can be determined by analyzing, amongst other things, recent patient-specific information from the patient, including but not limited to real-time physiological data.”
Using the patient data to identify the current patient state and using that current patient state to determine the possible outcomes is feeding the collected data into the artificial intelligence system.
Par. [0032], “Based on the probabilities determined for each possible transition between patient states, the treatment recommendation module 140 may be configured to provide treatment recommendations. Treatment recommendations are treatment options that may be provided to a patient to improve, for example, the patient's health, quality of life, optimize the cost of care, and other resources, or any combination thereof.”
Using the system to identify treatment options that would improve such outcomes as “the patient health, quality of life, optimize the cost of care, and other resources, or any combination thereof” is using the patient health goals to identify treatment options.
Identifying, by said learning AI system, health challenges and forecasting health outcomes of the enrolled individual, based on the collected health care data, the identified personal health goals, and the similar health care profile feed to said learning AI system 
Par. [0032], “Based on the probabilities determined for each possible transition between patient states, the treatment recommendation module 140 may be configured to provide treatment recommendations. Treatment recommendations are treatment options that may be provided to a patient to improve, for example, the patient's health, quality of life, optimize the cost of care, and other resources, or any combination thereof. In various embodiments, the treatment recommendations may be provided to a health care provider via one or more output devices 160. These output devices include but are not limited to, display units, audio output devices, a printer, or any combination thereof. The treatment recommendation module 140 may also utilize information stored in the reference material 150, and alone or in combination with the patient-specific information, and the probabilities determined for each possible transition between patient states, determine one or more treatment options. Upon determining the treatment options, the treatment recommendation module 140 may be configured to determine which of the treatments appears to be the optimal treatment for the patient at that specific time.”
Par. [0033], “In various embodiments, the treatment recommendation module 140 may be configured to assign a risk index which indicates how likely the patient is to transition from the current patient state to one or more patient states designated as specific morbidity states or a mortality state. Based on this risk index, recommended treatment options may vary.”
Par. [0034], “Upon determining the treatment options, the treatment options are then ranked based on the risks described above. The treatment recommendation module 140 may then present, via the output devices 160, the recommended treatment option along with other possible treatment options to the health care provider from which the health care provider can make an informed decision regarding the treatment plan. In some embodiments, the treatment recommendation module may also present additional information, including but not limited to possible complications associated with each treatment option, most likely recovery path and risks associated with the treatment plan. In one embodiment, the treatment recommendation module 140 may be configured to execute the recommended treatment option automatically. As such, the recommended treatment option may send commands to the medical devices and infusion pumps to implement the recommended treatment option, thereby closing the loop between medical sensors and medical treatment.”
Generating, by said AI system, a personalized recommendation of intervention using a graphical model, comprising of states and transitions and annotations with feature vectors of health profiles and health interventions from the selected health database
Par. [0032], “Based on the probabilities determined for each possible transition between patient states, the treatment recommendation module 140 may be configured to provide treatment recommendations. Treatment recommendations are treatment options that may be provided to a patient to improve, for example, the patient's health, quality of life, optimize the cost of care, and other resources, or any combination thereof… Upon determining the treatment options, the treatment recommendation module 140 may be configured to determine which of the treatments appears to be the optimal treatment for the patient at that specific time.”
Par. [0034], “Upon determining the treatment options, the treatment options are then ranked based on the risks described above. The treatment recommendation module 140 may then present, via the output devices 160, the recommended treatment option along with other possible treatment options to the health care provider from which the health care provider can make an informed decision regarding the treatment plan. In some embodiments, the treatment recommendation module may also present additional information, including but not limited to possible complications associated with each treatment option, most likely recovery path and risks associated with the treatment plan. In one embodiment, the treatment recommendation module 140 may be configured to execute the recommended treatment option automatically.”
Par. [0043], “FIG. 3 illustrates an exemplary condition network 300 of possible patient states for patients undergoing intensive care after first stage palliation of hypoplastic left heart syndrome in accordance with various embodiments of the present disclosure. It should be appreciated that although these states may not include all possible states in a real-life setting, the following states have been shown for the sake of simplicity and explanation.”
Fig. 3 shows a graphical representation of the patient states and the transitions between the patient states.
Par. [0044]-[0049] describe each patient state as being defined by at least two patient variables, DO.sub.2 (adequate tissue oxygen delivery, see par. [0042]) and Q.sub.p/Q.sub.s (pulmonary to systemic blood flow ratio, wherein Q.sub.p represents pulmonary flow and Q.sub.s represents systemic flow). 
Fig. 5A-5C shows different possible probabilistic patient graphs based on the different health interventions that may be administered, wherein the different probabilistic graphs are annotated with the specific interventions being analyzed. 
The limitation reciting “annotations with feature vectors and health interventions from the selected database” is non-functional descriptive language that should be given little to no patentable weight because there is no functional relationship between the annotations and the generation of the health recommendations (MPEP 2111.05). The only required teaching would be that the graphical system uses annotations, which Baronov teaches in Fig. 3, Fig. 4A-D, and Fig. 5A-C. Further, the annotations of each of the states provide annotations of the patient’s data at a given state, and Fig. 5A-5C provide annotations that are specific to the treatments options provided.
Whereby said AI system produces the recommendations of intervention for improving health of the enrolled individual based on the enrolled individual doing the recommendation of intervention 
Par. [0031], “In some embodiments, the patient state probability module 138 may be configured to determine hypothetical updated probabilities of a patient transitioning from one patient state to any other patient state based on hypothetical assumptions. For example, to determine hypothetical probabilities of a patient transitioning from one patient state to another patient state based on providing a hypothetical treatment, the patient state probability module 138 may utilize historical data to hypothesize how the patient's physiology will change over time based on rendering a particular treatment option to the patient. The patient state probability module 138 may then determine probabilities associated with rendering the hypothetical treatment using the hypothesized changes in patient physiology.”
Although the annotations have been described as being non-functional descriptive material, the following limitations would have been obvious in light of the teachings of Baronov:
The learning graphical system comprising annotations with said feature vectors of health profiles
Baronov teaches
The learning graphical system comprising annotations with health profiles
Par. [0044]-[0049] describe each patient state as being defined by at least two patient variables, DO.sub.2 (adequate tissue oxygen delivery, see par. [0042]) and Q.sub.p/Q.sub.s (pulmonary to systemic blood flow ratio, wherein Q.sub.p represents pulmonary flow and Q.sub.s represents systemic flow). 
Representing patient health profiles as a feature vector of health profiles
Par. [0022], “It is assumed that the patient physiology is completely described by a vector of physiologic variables, .PHI.={.phi..sub.1,.phi..sub.2, . . . ,.phi..sub.m}, which can be directly measured or estimated from a combination of different physiologic sensors.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the annotations of the patient state in the learning graphical system of Baronov with a representation of the patient’s physiological variables as a feature vector, as taught by Baronov, because it is a simple substitution of one known prior art element (the description of the patient state using the values of patient variables in the learning graphical system described in par. [0043]-[0050] and Fig. 3 of Baronov) with another known prior art element (the representation of the patient state as a vector of patient variables described in par. [0022] of Baronov) according to known methods (annotating the patient states in the learning graphical system with the vector representation of the patient state) to achieve predictable results (a learning graphical system comprising annotations with said feature vectors of health profiles), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 4
	Regarding claim 4, Baronov teaches all the limitations of claim 1. Baronov further teaches
Monitoring, by said AI system, feedback from the enrolled individual; and in response to the monitored feedback
Par. [0052], “When the system 120 is initialized and no treatment has begun to be administered, the probabilities may be derived from static information, such as medical records, literature, physician inputs, and the like. However, as patient-specific information, such as physiological information and treatment information are provided, the probabilities may be updated based on the patient-specific information being fed to the system 120. The probabilities may be dynamically updated by estimating how the patient is influenced by additional parameters, such as time, as described below with respect to FIGS. 4A-D, and treatments, as described below with respect to FIGS. 5A-C. As described above, the patient state probability determination module 138 may be configured to estimate the probabilities and update the probabilities as changes to the patient's physiology are observed.”
Adjusting the recommendation of intervention
Par. [0052], “When the system 120 is initialized and no treatment has begun to be administered, the probabilities may be derived from static information, such as medical records, literature, physician inputs, and the like. However, as patient-specific information, such as physiological information and treatment information are provided, the probabilities may be updated based on the patient-specific information being fed to the system 120. The probabilities may be dynamically updated by estimating how the patient is influenced by additional parameters, such as time, as described below with respect to FIGS. 4A-D, and treatments, as described below with respect to FIGS. 5A-C. As described above, the patient state probability determination module 138 may be configured to estimate the probabilities and update the probabilities as changes to the patient's physiology are observed.”

Claim 5
	Regarding claim 5, Baronov teaches all the limitations of claim 3. Baronov further teaches
Forecasting, by the AI system using the graphical model, the socioeconomic development of the enrolled individual
Par. [0032], “Treatment recommendations are treatment options that may be provided to a patient to improve, for example, the patient's health, quality of life, optimize the cost of care, and other resources, or any combination thereof.”
Par. [0033], “Based on this risk index, recommended treatment options may vary. Other types of risks that are considered for determining the recommended treatment include, but are not limited to, morbidity risks, mortality risks, the risks of transitioning into an adverse patient state, the risks associated with transitioning into an improved patient state, and the risks of significantly altering one or more of the physiological variables, risks associated with prolonged hospital stay, or any other risks associated with increased treatment costs to the patient, and the like.”
Making predictions related to both the cost of the care provided to the patient and the patient’s health would be forecasting the socioeconomic development of the patient because it is making a prediction regarding how much money the recommended interventions would cost and balancing that against the patient’s health outcomes.

Claim 6
	Regarding claim 6, Baronov teaches all the limitations of claim 5. Baronov further teaches
Graphically identifying, by the AI system using the graphical model, the states annotated with profile vectors that specifies a distribution of objective and subjective health features of the enrolled individual
Par. [0040], “As shown in FIG. 2, the three mathematical modules connected together form a dynamic system. The dynamic system incorporates a feedback system to account for changes that alter the patient's physiological variables. A patient may exist in a particular patient state based on the current physiological variables of the patient. As the patient undergoes some treatment, for instance, medications being administered to the patient via the pharmacokinetic model 206 alter the patient's physiological variables. Similarly, medical devices coupled to the patient that are also providing treatment of the patient may also alter the treatment being provided to the patient, thereby causing the physiological variables to alter even more. As such, the physiological model 204 experiences changes, which may lead to a transition from the patient's current patient state to another patient state, or may lead to a change in probabilities associated with the possible patient states, which alters the graph of the patient course block 202. Over time, one or more of the patient's physiological variables are continuously changing, thereby altering the probabilities associated with transitioning to other states. This continuous change results in a real-time dynamic system that allows health care providers to render improved medical care to patients.”
This shows that the system is using the graphical model to make predictions by identifying predicted future states of the patient based on the events experience by the patient. 
See also par. [0031], which describes the ability to make future predictions based on hypothetical occurrences.
The limitations specifying the information included in the annotation are non-functional descriptive language that will be given little to no patentable weight because there is no functional relationship between the annotations and the predictions (MPEP 2111.05).
Par. [0044]-[0050] describe different states in the graphical system and having those states annotated with information indicating the patient’s condition at each state.

Claim 7
	Regarding claim 7, Baronov teaches all the limitations of claim 6. Baronov further teaches
The objective health features including diabetes, hypertension, back pain, asthma, obesity, depression, age, and gender
The limitation specifying the objective factors to be included in the annotations is non-functional descriptive language that will be given little to no patentable weight because there is no functional relationship between the annotations and the predictions (MPEP 2111.05). There is no limitation that states that the predictions are made based on these specific objective health features of the patient. The claims only require that the patient states be annotated with this information. Therefore, the annotations are merely a label.
See the rejection of claim 6 for the portions of Baronov used to teach having patient states annotated with information.

Claim 8
	Regarding claim 8, Baronov teaches all the limitations of claim 6. Baronov further teaches
The subjective features including working power, family, finance, ethics, and health
The limitation specifying the subjective factors to be included in the annotations is non-functional descriptive language that will be given little to no patentable weight because there is no functional relationship between the annotations and the predictions (MPEP 2111.05). There is no limitation that states that the predictions are made based on these specific subjective features of the patient. The claims only require that the patient states be annotated with this information. Therefore, the annotations are merely a label.
See the rejection of claim 6 for the portions of Baronov used to teach having patient states annotated with information.

Claim 9
	Regarding claim 9, Baronov teaches all the limitations of claim 6. Baronov further teaches
Graphically identifying, by the AI system using the graphical model, the states further including: graphically identifying, by the AI system using the graphical model, the states annotated with personal constraints associated with the health outcome features
Par. [0040], “As shown in FIG. 2, the three mathematical modules connected together form a dynamic system. The dynamic system incorporates a feedback system to account for changes that alter the patient's physiological variables. A patient may exist in a particular patient state based on the current physiological variables of the patient. As the patient undergoes some treatment, for instance, medications being administered to the patient via the pharmacokinetic model 206 alter the patient's physiological variables. Similarly, medical devices coupled to the patient that are also providing treatment of the patient may also alter the treatment being provided to the patient, thereby causing the physiological variables to alter even more. As such, the physiological model 204 experiences changes, which may lead to a transition from the patient's current patient state to another patient state, or may lead to a change in probabilities associated with the possible patient states, which alters the graph of the patient course block 202. Over time, one or more of the patient's physiological variables are continuously changing, thereby altering the probabilities associated with transitioning to other states. This continuous change results in a real-time dynamic system that allows health care providers to render improved medical care to patients.”
This shows that the system is using the graphical model to make predictions by identifying predicted future states of the patient based on the events experience by the patient. 
See also par. [0031], which describes the ability to make future predictions based on hypothetical occurrences.
The limitations specifying the information included in the annotation are non-functional descriptive language that will be given little to no patentable weight because there is no functional relationship between the annotations and the predictions (MPEP 2111.05).
Par. [0044]-[0050] describe different states in the graphical system and having those states annotated with information indicating the patient’s condition at each state.

Claim 10
	Regarding claim 10, Baronov teaches all the limitations of claim 9. Baronov further teaches
The personal constraints associated with the health outcome features including health related costs, incapability to work and personal wellbeing
The limitation specifying the personal constraints associated with the health outcome features to be included in the annotations is non-functional descriptive language that will be given little to no patentable weight because there is no functional relationship between the annotations and the predictions (MPEP 2111.05). There is no limitation that states that the predictions are made based on these specific personal constraints associated with the health outcome features. The claims only require that the patient states be annotated with this information. Therefore, the annotations are merely a label.
See the rejection of claim 9 for the portions of Baronov used to teach having patient states annotated with information.

Claim 11
	Regarding claim 11, Baronov teaches all the limitations of claim 10. Baronov further teaches
The health related costs including inpatient costs, outpatient costs, and medication
The limitation specifying the health related costs to be included in the annotations is non-functional descriptive language that will be given little to no patentable weight because there is no functional relationship between the annotations and the predictions (MPEP 2111.05). There is no limitation that states that the predictions are made based on these specific health related costs. The claims only require that the patient states be annotated with this information. Therefore, the annotations are merely a label.
See the rejection of claim 9 for the portions of Baronov used to teach having patient states annotated with information.

Claim 12
	Regarding claim 12, Baronov teaches all the limitations of claim 5. Baronov further teaches
Graphically identifying, by the AI system using the graphical model, the transitions between the states, the transitions being annotated with personal constraints for transition intervention features
Par. [0032], “Based on the probabilities determined for each possible transition between patient states, the treatment recommendation module 140 may be configured to provide treatment recommendations.”
Par. [0031], “In various embodiments, if the patient's physiology is changing, either due to treatment being received, or due to the natural changes in the patient's physiology over time, the patient state probability module 138 may be configured to determine updated probabilities of a patient transitioning from one patient state to any other patient state based on the changes in the patient's physiology, or based on other information being provided that may influence the probabilities associated with transitions between the patient states. In some embodiments, the patient state probability module 138 may be configured to determine hypothetical updated probabilities of a patient transitioning from one patient state to any other patient state based on hypothetical assumptions. For example, to determine hypothetical probabilities of a patient transitioning from one patient state to another patient state based on providing a hypothetical treatment, the patient state probability module 138 may utilize historical data to hypothesize how the patient's physiology will change over time based on rendering a particular treatment option to the patient.”
Par. [0052], “The probabilities may be dynamically updated by estimating how the patient is influenced by additional parameters, such as time, as described below with respect to FIGS. 4A-D, and treatments, as described below with respect to FIGS. 5A-C.”
Fig. 4A-D and 5A-C all show that, in the graphical model, the transitions are annotated.
Par. [0074], “Using this equation, the treatment recommendation module 140 of the medical care optimization system 120 can automatically calculate the probabilities of various patient state transitions, given various medication concentrations (u.sub.1,u2) and given the patient current cardiac output and pulmonary to systemic flow ratio (x.sub.1(0),x.sub.2(0)).”
The limitations specifying the information included in the annotation are non-functional descriptive language that will be given little to no patentable weight because there is no functional relationship between the annotations and the predictions (MPEP 2111.05).

Claim 13
	Regarding claim 13, Baronov teaches all the limitations of claim 12. Baronov further teaches
The personal constraints for the transition intervention feature include running, medication, time management, and sleep
The limitation specifying the personal constraints for the transition intervention feature to be included in the annotations is non-functional descriptive language that will be given little to no patentable weight because there is no functional relationship between the annotations and the predictions (MPEP 2111.05). There is no limitation that states that the predictions are made based on these specific personal constraints for the transition intervention features. The claims only require that the patient states be annotated with this information. Therefore, the annotations are merely a label.
See the rejection of claim 12 for the portions of Baronov used to teach having patient states annotated with information.

Claim 14
	Regarding claim 14, Baronov teaches
Generating, by said AI system, a personalized recommendation of intervention using a graphical model, comprising of states and transitions and annotations with feature vectors of health profiles and health interventions from the selected health database
Par. [0032], “Based on the probabilities determined for each possible transition between patient states, the treatment recommendation module 140 may be configured to provide treatment recommendations. Treatment recommendations are treatment options that may be provided to a patient to improve, for example, the patient's health, quality of life, optimize the cost of care, and other resources, or any combination thereof… Upon determining the treatment options, the treatment recommendation module 140 may be configured to determine which of the treatments appears to be the optimal treatment for the patient at that specific time.”
Par. [0034], “Upon determining the treatment options, the treatment options are then ranked based on the risks described above. The treatment recommendation module 140 may then present, via the output devices 160, the recommended treatment option along with other possible treatment options to the health care provider from which the health care provider can make an informed decision regarding the treatment plan. In some embodiments, the treatment recommendation module may also present additional information, including but not limited to possible complications associated with each treatment option, most likely recovery path and risks associated with the treatment plan. In one embodiment, the treatment recommendation module 140 may be configured to execute the recommended treatment option automatically.”
Par. [0043], “FIG. 3 illustrates an exemplary condition network 300 of possible patient states for patients undergoing intensive care after first stage palliation of hypoplastic left heart syndrome in accordance with various embodiments of the present disclosure. It should be appreciated that although these states may not include all possible states in a real-life setting, the following states have been shown for the sake of simplicity and explanation.”
Fig. 3 shows a graphical representation of the patient states and the transitions between the patient states.
Par. [0044]-[0049] describe each patient state as being defined by at least two patient variables, DO.sub.2 (adequate tissue oxygen delivery, see par. [0042]) and Q.sub.p/Q.sub.s (pulmonary to systemic blood flow ratio, wherein Q.sub.p represents pulmonary flow and Q.sub.s represents systemic flow). 
Fig. 5A-5C shows different possible probabilistic patient graphs based on the different health interventions that may be administered, wherein the different probabilistic graphs are annotated with the specific interventions being analyzed. 
The limitation reciting “annotations with feature vectors and health interventions from the selected database” is non-functional descriptive language that should be given little to no patentable weight because there is no functional relationship between the annotations and the generation of the health recommendations (MPEP 2111.05). The only required teaching would be that the graphical system uses annotations, which Baronov teaches in Fig. 3, Fig. 4A-D, and Fig. 5A-C. Further, the annotations of each of the states provide annotations of the patient’s data at a given state, and Fig. 5A-5C provide annotations that are specific to the treatments options provided.
Graphically identifying, by the AI system using the graphical model, the states annotated with profile vectors that specifies a distribution of objective and subjective health features of the enrolled individual
Par. [0040], “As shown in FIG. 2, the three mathematical modules connected together form a dynamic system. The dynamic system incorporates a feedback system to account for changes that alter the patient's physiological variables. A patient may exist in a particular patient state based on the current physiological variables of the patient. As the patient undergoes some treatment, for instance, medications being administered to the patient via the pharmacokinetic model 206 alter the patient's physiological variables. Similarly, medical devices coupled to the patient that are also providing treatment of the patient may also alter the treatment being provided to the patient, thereby causing the physiological variables to alter even more. As such, the physiological model 204 experiences changes, which may lead to a transition from the patient's current patient state to another patient state, or may lead to a change in probabilities associated with the possible patient states, which alters the graph of the patient course block 202. Over time, one or more of the patient's physiological variables are continuously changing, thereby altering the probabilities associated with transitioning to other states. This continuous change results in a real-time dynamic system that allows health care providers to render improved medical care to patients.”
This shows that the system is using the graphical model to make predictions by identifying predicted future states of the patient based on the events experience by the patient. 
See also par. [0031], which describes the ability to make future predictions based on hypothetical occurrences.
The limitations specifying the information included in the annotation are non-functional descriptive language that will be given little to no patentable weight because there is no functional relationship between the annotations and the predictions (MPEP 2111.05).
Par. [0044]-[0050] describe different states in the graphical system and having those states annotated with information indicating the patient’s condition at each state.
Graphically identifying, by the AI system using the graphical model, the transitions between the states, the transitions being annotated with personal constraints for transition intervention features
Par. [0032], “Based on the probabilities determined for each possible transition between patient states, the treatment recommendation module 140 may be configured to provide treatment recommendations.”
Par. [0031], “In various embodiments, if the patient's physiology is changing, either due to treatment being received, or due to the natural changes in the patient's physiology over time, the patient state probability module 138 may be configured to determine updated probabilities of a patient transitioning from one patient state to any other patient state based on the changes in the patient's physiology, or based on other information being provided that may influence the probabilities associated with transitions between the patient states. In some embodiments, the patient state probability module 138 may be configured to determine hypothetical updated probabilities of a patient transitioning from one patient state to any other patient state based on hypothetical assumptions. For example, to determine hypothetical probabilities of a patient transitioning from one patient state to another patient state based on providing a hypothetical treatment, the patient state probability module 138 may utilize historical data to hypothesize how the patient's physiology will change over time based on rendering a particular treatment option to the patient.”
Par. [0052], “The probabilities may be dynamically updated by estimating how the patient is influenced by additional parameters, such as time, as described below with respect to FIGS. 4A-D, and treatments, as described below with respect to FIGS. 5A-C.”
Fig. 4A-D and 5A-C all show that, in the graphical model, the transitions are annotated.
Par. [0074], “Using this equation, the treatment recommendation module 140 of the medical care optimization system 120 can automatically calculate the probabilities of various patient state transitions, given various medication concentrations (u.sub.1,u2) and given the patient current cardiac output and pulmonary to systemic flow ratio (x.sub.1(0),x.sub.2(0)).”
The limitations specifying the information included in the annotation are non-functional descriptive language that will be given little to no patentable weight because there is no functional relationship between the annotations and the predictions (MPEP 2111.05).
Whereby said AI system produces the recommendations of intervention for improving health of the enrolled individual based on the enrolled individual doing the recommendation of intervention 
Par. [0031], “In some embodiments, the patient state probability module 138 may be configured to determine hypothetical updated probabilities of a patient transitioning from one patient state to any other patient state based on hypothetical assumptions. For example, to determine hypothetical probabilities of a patient transitioning from one patient state to another patient state based on providing a hypothetical treatment, the patient state probability module 138 may utilize historical data to hypothesize how the patient's physiology will change over time based on rendering a particular treatment option to the patient. The patient state probability module 138 may then determine probabilities associated with rendering the hypothetical treatment using the hypothesized changes in patient physiology.”
Although the annotations have been described as being non-functional descriptive material, the following limitations would have been obvious in light of the teachings of Baronov:
The learning graphical system comprising annotations with said feature vectors of health profiles
Baronov teaches
The learning graphical system comprising annotations with health profiles
Par. [0044]-[0049] describe each patient state as being defined by at least two patient variables, DO.sub.2 (adequate tissue oxygen delivery, see par. [0042]) and Q.sub.p/Q.sub.s (pulmonary to systemic blood flow ratio, wherein Q.sub.p represents pulmonary flow and Q.sub.s represents systemic flow). 
Representing patient health profiles as a feature vector of health profiles
Par. [0022], “It is assumed that the patient physiology is completely described by a vector of physiologic variables, .PHI.={.phi..sub.1,.phi..sub.2, . . . ,.phi..sub.m}, which can be directly measured or estimated from a combination of different physiologic sensors.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the annotations of the patient state in the learning graphical system of Baronov with a representation of the patient’s physiological variables as a feature vector, as taught by Baronov, because it is a simple substitution of one known prior art element (the description of the patient state using the values of patient variables in the learning graphical system described in par. [0043]-[0050] and Fig. 3 of Baronov) with another known prior art element (the representation of the patient state as a vector of patient variables described in par. [0022] of Baronov) according to known methods (annotating the patient states in the learning graphical system with the vector representation of the patient state) to achieve predictable results (a learning graphical system comprising annotations with said feature vectors of health profiles), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claims 15-22
	Claims 15-22 are method claims dependent from claim 14 that recite limitations that are the same or substantially similar to the steps of the methods of claims 5 and 7-13, respectively. Please refer to the rejections of claims 14 and 5 and 7-13 for additional limitations.

Response to Arguments
112(f) Interpretation
Based on the amendments to the claims, the claims no longer recite functional language that should be interpreted under 112(f). Therefore, the claims will no longer be interpreted under 11(f).

112(b) Rejections
Applicant’s arguments, see Remarks, filed April 18, 2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 

101 Rejections
Applicant's arguments filed April 18, 2022, have been fully considered but they are not persuasive.

The Applicant’s arguments only assert that the newly filed claims are no longer ineligible under 35 USC 101. This is not persuasive.
The rejections to the claims under 101 have been updated to address the newly filed claims.

103 Rejections
Applicant's arguments filed April 18, 2022, have been fully considered but they are not persuasive. 

The Applicant argues that the cited references do not teach all the limitations of the claims because the Baronov reference teaches optimizing therapy and not health maintenance. This argument is not persuasive.
The specification states, “The AI system for individual health maintenance produces recommendations for improving the individual's health.” (Specification, Par. [0005]). Baronov states, “Treatment recommendations are treatment options that may be provided to a patient to improve, for example, the patient's health, quality of life, optimize the cost of care, and other resources, or any combination thereof.”
Because both the Baronov reference and the present application disclose providing recommendations to patients in order to improve the health of the patient, the argument that Baronov does not teach a health maintenance system is not persuasive.

Applicant’s remaining arguments with respect to claim(s) 3-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686